Citation Nr: 0406014	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to an increased rating for residuals of the 
shell fragment wound of the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This appeal arose from a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO).  In May 1996, the veteran 
testified at an RO hearing, and in August 1996, the hearing 
officer issued a decision that confirmed and continued the 
denials of the benefits sought.  

In January 1998, the Board remanded this case to the RO for 
additional development.  In July 2002, the Board denied the 
claims of entitlement to service connection for degenerative 
joint disease of the cervical spine, entitlement to an 
increased rating for shell fragment wound residuals of the 
right shoulder, evaluated as 20 percent disabling and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
veteran appealed the Board's July 2002 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  

In June 2003, the parties filed a joint motion for a partial 
remand.  It was noted that the appellant specifically 
declined pursuing an appeal with respect to the Board's July 
2002 denial of entitlement to individual unemployability.  
However, with respect to the remaining issues, the parties 
agreed to a motion for remand for compliance with of the 
provisions of 38 USC § 5103 (a), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCCA), and consideration of the holdings of 
Charles v. Principi, 16 Vet.App 370 (2002) and Quartuccio v. 
Principi, 16 Vet.App 183 (2002).  The Court adopted the 
party's joint motion, as reflected by its June 2003 Order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, on November 9, 2000, the President signed 
into law the VCAA of 2000 that redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties includes notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with the 
issue currently on appeal.  The Board is prohibited for 
performing these functions in the first instance, inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, additional evidence was received at the Board on 
behalf of the veteran's claims in December 2003.  A remand is 
required, as it is not clear that the veteran waived his 
right to have the RO consider the new evidence in the first 
instance.  Thus, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions: 

1.  The RO must review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The RO should review the veteran's 
claims in the light of the evidence 
received into the record since December 
2003.  

3.  The veteran should be afforded a VA 
spine examination in order to determined 
the current nature and etiology of 
degenerative joint disease or the cervical 
spine.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner's attention is directed to 
the November 2003 private medical reports, 
that suggest an etiological relationship 
between the veteran's degenerative joint 
disease of the cervical and his shell 
fragment wound residuals.  The examiner is 
requested to offer an opinion as to the 
etiology of the existing degenerative 
joint disease in the cervical spine.  In 
this regard, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran currently has 
degenerative joint disease of the cervical 
spine that is related to injury, disease 
or event noted during his military 
service.  The clinical bases for the 
opinion should be set forth in detail.  

4.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and severity 
of his service-connected right shoulder 
disability.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the case.  
The examiner should comment of the degree 
muscle injury resulting from the service-
connected shell fragment wound residuals 
and should make mention of any functional 
loss due to pain, weakness and other 
factors that is demonstrated on objective 
evaluation.  

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



